Citation Nr: 0308938	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  99-22 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a vertebral fracture and a disc disorder.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
left shoulder injury, currently rated as 10 percent 
disabling.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
depressive neurosis and adjustment disorder.

5.  Entitlement to a total rating based on individual 
unemployability by reason of service connected disabilities.  


REPRESENTATION

Appellant represented by:	Richard LaPointe, Esquire



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran had active duty for training (ACDUTRA) from July 
1977 to December 1977 and active duty from January 1979 to 
August 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina in which the veteran's claim of entitlement to 
service connection for residuals of a vertebrae fracture and 
disc disorder was not reopened.

In the veteran's substantive appeal that was received in 
October 1999, he requested a video conference; however, this 
request was withdrawn in February 2000.  

This case was previously before the Board in February 2001 at 
which time is was remanded for consideration under the 
appropriate standard for reopening claims.

The Board notes that a July 2002 rating decision denied 
increased evaluations for lumbosacral strain and residuals of 
a left shoulder injury, a petition to reopen the claim of 
service connection for depressive neurosis and adjustment 
disorder, and entitlement to individual unemployability.  A 
notice of disagreement was received from the veteran's 
representative in July 2002.  As the RO has not issued a 
statement of the case with regard to these issues, they will 
be addressed in the remand portion of the decision.


FINDINGS OF FACT

1.  Entitlement to service connection for residuals of a 
vertebral fracture and a disc disorder was denied by a rating 
decision in November 1995; the veteran did not appeal the 
denial.

2. Evidence received since the November 1995 decision 
includes evidence that is relevant and probative to the issue 
at hand, and which is so significant it must be considered in 
order to fairly decide the merits of the claim.  

3.  A fractured vertebrae and disc disorder are not related 
to service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the November 1995 rating 
decision is new and material, and the veteran's claim for 
service connection for residuals of a vertebral fracture and 
a disc disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156 (2002).  

2.  Residuals of a vertebral fracture and a disc disorder 
were not incurred in or aggravated by military service.   
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b) (2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).

With respect to claims requiring new and material evidence 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended.  38 C.F.R. 
§ 3.156(a) (2002); however, the revised regulation is only 
applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date, the 
Board will decide the claim under the prior version of the 
regulation.

A November 1995 rating decision denied entitlement to service 
connection for residuals of a vertebral fracture and a disc 
disorder; that decision is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1103 (2002).

Although the RO determined that new and material evidence has 
not been submitted to reopen the claim of entitlement to 
service connection, the Board, in the first instance, must 
rule on the question whether new and material evidence has 
been submitted.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted since the last final 
disallowance of the claim, which in this case is the November 
1995 RO decision.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

Applicable law provides that a claim, which is the subject of 
a prior final decision, may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
to be applied when a claim to reopen is presented begins with 
a determination whether there is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Evidence before the RO at the time of the November 1995 
rating decision included service medical records; Washington 
County Hospital records dated from November 1976 to June 1984 
and from June 1990 to January 1992; private medical records 
from Sellers L. Crisp, M.D., dated from June to November 
1984, Pitt County Hospital, dated in November1984, hearing 
transcripts dated in December 1981 and February 1989; VA 
treatment records dated from January 1986 to February 1990; 
Tideland Mental Health Center records dated from December 
1987, to February 1993; Eastern Carolina Neurological 
Associates from D. Frank Fleming, M.D., records dated from 
June 1984 to December 1987 and from August 1989 to February 
1990; a Social Security Administration disability decision 
dated in August 1991; VA examination reports dated in 
December 1980, April 1982, April 1984, April 1990, and 
January 1992.

A x-ray report from Washington County hospital dated in 
November 1976 revealed negative findings of the lumbosacral 
spine.

Service medical records showed the veteran was seen numerous 
times for complaints of low back pain.  X-rays of the back in 
August 1977 and March 1979 were within normal limits.  
Diagnoses were low back pain and low back strain.  

A December 1980 VA examination report indicated that x-rays 
of the lumbosacral spine revealed mild right convex rotary 
scoliosis.  The veteran indicated that he injured his low 
back during hand-to-hand combat training in 1977.  The 
diagnosis was chronic lumbosacral strain.

The veteran testified during a December 1981 personal hearing 
that he had constant pain that traveled down to the buttocks 
with strenuous activity.

An April 1982 VA examination report included the same 
impression and diagnosis as the December 1980 VA examination 
report.

An impression of x-rays of the lumbosacral dated in July 1983 
from Washington Count Hospital were negative.

An April 1984 VA examination report showed no change from the 
previous examinations.  

Private medical records from Dr. Crisp indicated that the 
veteran was seen in June 1984 for evaluation of low back 
pain.  Although the veteran had a history of back pain for 
several years, he reported that he slipped on a log at work a 
couple of weeks earlier, in May, and injured his peroneal 
area and back at the same time.  X-rays of the lumbosacral 
spine showed slight flattening of the lumbar lordosis, 
otherwise, no defects noted.  A CT scan performed in July 
1984 showed a L4-5 annulus bulge without herniation or 
compromise to the nerve roots.  The impression was mild back 
strain.

A prescription form from Eastern Carolina Neurological 
Associates dated in June 1984 contained a note from Dr. 
Fleming that indicated the veteran had electrical studies in 
the leg that confirmed some abnormality in the sciatic 
nerves.  A possible link to trauma was noted.  

Washington County Hospital records included an impression of 
a June 1984 x-ray that was consistent with a fracture at the 
tip of the inferior apophyseal facet of L3 on the right side.

Medical records from Dr. Fleming dated in August 1984 
indicated that he was not sure why EMG changes suggested 
chronic denervation in the L5 S1 region, and that the test 
should be repeated in the future.  Treatment records dated 
from January to March 1985 indicated that the veteran seemed 
to have a post-traumatic injury with chronic lumbosacral 
spasm that was worse on one side.

A discharge summary dated in November 1984 from Pitt County 
Memorial Hospital showed that the veteran had been 
hospitalized a couple of days due to back pain.  It indicated 
that a repeat EMG was done in October that showed some 
question of root injury, L5-S1 vs. sciatic injury.  The 
diagnosis was chronic low back strain post-traumatic with 
minimal permanent sciatic nerve damage.

An April 1985 VA examination report included a normal 
impression of the lumbosacral spine.  There was no change in 
the diagnosis; however, the physician indicated that he 
believed that there was a functional element present and that 
a neurological examination would be helpful.

An examination report from Dr. Fleming dated in August 1985 
indicated that the veteran fell and struck his 
coccyx/perineum in May 1984 and that he currently had chronic 
lumbar paraspinal spasms.  The diagnosis was post-traumatic 
lumbosacral spasm and possible perineal contusion.  
Additional records dated through May 1986 showed treatment 
for low back pain.  

Progress notes from a VA Medical Center (VAMC) dated in 
January and August 1986 noted the veteran's history of back 
pain.  An August 1986 x-ray report revealed borderline disc 
space narrowing of L4-5 with no other abnormality identified.

VAMC progress notes dated from June to July 1987 indicated 
that an EMG showed no evidence of left lumbosacral 
radiculopathy or peripheral neuropathy.

Records from Dr. Fleming dated in December 1987 indicated 
that the veteran reported straining his back again at work.  

Private medical records from Tideland Mental Health Center 
dated from December 1987 to February 1989 noted the veteran's 
complaints of back pain.

The veteran testified during a February 1989 personal hearing 
about the physical limitations he had due to back pain. 

VAMC records dated from May to December 1989 included x-ray 
findings of mild L4-5 narrowing, which was unchanged since 
1986, and an assessment of low back pain without radicular 
symptoms.

A VA examination report dated in June 1989 included a 
diagnosis of mild degenerative disc disease without 
radiculopathy.  The x-ray results from the previous month 
were noted.

Medical records from Dr. Fleming dated in May 1989 indicated 
that he had not seen much change in the veteran's chronic 
muscle spasm-strain situation for many years.  Long standing 
back and coccygeal complaints were noted.

An April 1990 VA examination report did not report any new 
complaints.  X-rays of the lumbosacral spine were essentially 
unremarkable with the exception of slight rotary scoliosis.  
The diagnosis was chronic mechanical low back strain with 
clinical evidence of mild left S1 irritation.

Washington County Hospital records dated from June 1990 to 
January 1992 did not note any significant change in symptoms 
or diagnosis.

Medical records from Tideland Mental Health Center dated in 
February 1993 indicated that the veteran reported a history 
of a fractured vertebrae in 1977 after he was thrown onto a 
log and landed on his back during hand-to-hand combat 
training.  He did not learn about the fracture until 1987.

A VA examination report dated in August 1995 included a x-ray 
impression of no significant pathological findings noted 
except for slight rotary scoliosis of the lumbar spine.  The 
diagnosis was chronic lumbar strain syndrome without evidence 
of radiculitis or radiculopathy and associated mild 
limitation of motion.  

Upon consideration of this evidence, the RO denied service 
connection on the basis that there was no evidence that 
linked a fractured vertebra or a disc disorder to service.

Evidence submitted since the November 1995 rating decision 
consists of private medical records dated from November 1978 
to May 1998, Washington County Hospital records dated in 
January 1996, VAMC records dated in May 1998, a statement 
from Myung-ki Jeon, M.D., dated in July 1998, a VAMC CT scan 
report dated in July 1998, Durham VAMC records dated from 
January 1999 to October 2001, SSA records received in 
February 2002, and a VA examination report dated in October 
2002.

Private medical records dated from November 1978 to May 1998 
included complaints of low back pain and a diagnosis of right 
back strain in 1984.  In November 1997, x-rays of the 
lumbosacral spine were negative.  The records indicated that 
he suffered a fall the previous month.  Complaints and 
diagnosis remained unchanged in 1998.

A Washington County Hospital x-ray report dated in January 
1996 revealed a fracture at the sacrococcygeal junction.  
This was non-displaced.  There was cortical interruption at 
this site.  The physician inquired whether there was a 
history or recent trauma.

VAMC records dated in May 1998 noted the previous x-ray 
report of January 1996.  X-rays of the lumbosacral spine were 
performed that revealed no abnormality.  An additional 
lateral view of the lower sacrum and coccyx was obtained, 
noting a clinical concern over a possible fracture; none was 
seen.

A statement from Myung-ki Jeon, M.D., dated in July 1998 
indicated he had seen the veteran in July 1983.  The veteran 
reported that he had an accident in service and that he had 
back pain that was getting worse.

A VAMC CT scan was performed in July 1998 to rule out non-
union of a previous fracture.  The impression was that there 
was no definite CT evidence of non-union or acute coccygeal 
fracture.

Durham VAMC records dated from January 1999 to October 2001 
noted that the veteran had pain in October 2001.

SSA records received in February 2002 included duplicates of 
medical records already associated with the claims file.  An 
October 1985 x-ray report from Washington County Hospital 
showed the impression of the veteran's lumbosacral spine was 
negative.

An October 2002 VA examination report noted that the records 
were reviewed and that there was no definite lumbar disc 
seen.  There was some narrowing reported with bulge at L5 
level to S1 with no frank herniation.  The diagnosis was 
lumbosacral strain, chronic, symptomatic.  The opinion was 
that the veteran's lumbar strain, which was documented, would 
not cause the veteran to have degenerative disc disease or 
sacrococcygeal fracture.

Upon consideration of this evidence, the Board finds that new 
and material evidence has been submitted.  At the time of the 
November 1995 rating decision, there were no opinions of 
record as to the relationship between the veteran's claimed 
disabilities, namely a vertebrae fracture and disc disease, 
and service.  Since that time, however, an October 2002 VA 
examiner opined that the back problems that were documented 
in service would not lead to degenerative disc disease or a 
sacrococcygeal fracture.

Since an opinion regarding etiology of the claimed disorders 
is not cumulative or duplicative of evidence considered at 
the time of the November 1995 RO rating decision, and it 
bears directly and substantially upon the specific matter 
under consideration, it must be considered in order to fairly 
decide the claim on the merits. 

For this reason, the Board finds that evidence has been 
submitted to warrant reopening the veteran's claim. 

Service Connection

Considering the record in light of the VCAA, the Board finds 
that its passage and implementing regulations do not prevent 
the Board from rendering a decision on the claim on appeal as 
all notification and development action needed to render a 
fair decision on the claim, to the extent possible, been 
accomplished.

Through the August 1999 statement of the case and March 2002 
supplemental statement of the case, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit sought, the evidence 
which would substantiate the claim, and the evidence that has 
been considered in connection with the appeal.  Moreover, the 
February 2001 Board remand and correspondence from the RO 
dated in February 2001 specifically informed the veteran of 
the VCAA and VA's duty to notify and assist under the new 
law.  The Board has reviewed these documents and finds that 
the contents collectively satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  In view of the foregoing, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim(s), and has been 
provided ample opportunity to submit such information and 
evidence.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2002).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2002).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2002).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002 & Supp. 2002); 38 C.F.R. § 3.303(d) (2002).  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Moreover, the Board notes that service connection may also be 
established for a current disability on the basis of a 
"presumption" under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002). 

After consideration of all of the evidence, the Board finds 
that there is not sufficient evidence to warrant service 
connection for a fractured vertebrae and disc disorder.

X-ray impressions of the back taken in service in 1977 and 
1979 were within normal limits.  The only back disorder 
diagnosed in service was lumbosacral strain.  The physician's 
opinion in the October 2002 VA examination report found no 
relationship between a sacrococcygeal fracture and disc 
disease to the lumbosacral strain noted in service.

Since the physician's opinion did not link the veteran's 
claimed disabilities to service, the required nexus opinion 
to establish service connection has not been met.  The 
opinion, which was based on an examination and review of the 
entire record, is the only one of record.  

The Board is aware of the veteran's contentions that the 
fractured disc and disc disease originated in service, 
however, as a lay person he is only competent to provide 
evidence regarding symptoms.  A lay person is not competent 
to establish a medical diagnosis or show medical etiology 
merely by his own assertions.  Such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1).  (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions; see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski , 2 
Vet. App. 492, 494-95 (1992).

As there is no medical evidence to support the veteran's 
assertions, the preponderance of the evidence is against the 
veteran's claim.  the benefits-of-the doubt rule, therefore, 
is not applicable and the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2002); Gilbert v. Derwinski , 1 Vet. 
App. 491 (1990). 


ORDER

Service connection for a fractured vertebra and disc disease 
is denied.


REMAND

An July 2002 rating decision denied the veteran's claim for 
increased ratings for lumbosacral strain and residuals of a 
left shoulder injury, a petition to reopen entitlement to 
service connection for depressive neurosis and adjustment 
disorder, and a claim for individual unemployability.  A 
notice of disagreement was timely filed in July 2002.  In 
such cases, the appellate process has commenced and the 
veteran is entitled to a statement of the case on the issues.  
Pond v. West, 12 Vet App 341 (1999); Manlicon v. West, 12 
Vet. App. 238 (1999).  Accordingly, while the Board does not 
have jurisdiction to decide the issue on the merits, the 
issues are to be remanded to the RO for additional action.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should also furnish the veteran 
with a statement of the case concerning 
the issue of entitlement to increased 
ratings for lumbosacral strain and 
residuals of a left shoulder injury, a 
petition to reopen the claim of 
entitlement to service connection for a 
depressive neurosis and adjustment 
disorder, and the claim for individual 
unemployability.  If, and only if, a 
timely substantive appeal is filed, this 
issue should be certified to the Board 
for appellate consideration. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



